Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/20/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910420452.8 application as required by 37 CFR 1.55.

Drawings

	The drawings are objected to because figures 6, 7, 8, 9, and 10 are illegible due to poor printing quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification

	The disclosure is objected to because of the following informalities: The specification recites a The use of the term “Simulink” in the specification on page 8, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. For example, “Simulink” should instead appear as “Simulink®”. Appropriate correction is required.

 must be fully written out once in the claim language prior to referring solely by the acronym. Appropriate correction is required.

	Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).


Claim Objections

	Claims 1-5 are objected to because of the following informalities: The ECMS-Based acronym must be fully written out once in the claim language prior to referring solely by the acronym, such as “An equivalent consumption minimization strategy”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “the residual electric quantity of a power battery” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 

Claim 1 recites the limitations “an engine, a BSG motor, and a rear axle motor” in lines 17-18 and then further recites “combinations of an engine, a BSG motor and a rear axle motor” in lines 21-22 making it unclear if the power sources are the same or if they are intended to be different sources. Appropriate correction is required. 

	Claim 4 recites the limitations “the two-speed transmission” in line 10, “the main reducer II” in line 10, “is transmission ratio of the DCT transmission” in line 11, and “the main reducer I” in line 11.  There is insufficient antecedent basis for these limitations in the claim.

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions
and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. The claims recite “An ECMS-based PHEV four-drive torque distribution method… calculating an equivalent fuel consumption factor… normalization processing the residual electric quantity of the power battery, and based on the normalization processing results, constructing an S-shaped function fitted by a third-order cure and a fourth-order curve… the power battery using the following formulas:             
                
                    
                        X
                    
                    
                        s
                        o
                        c
                    
                
                =
                
                    
                        S
                        O
                        C
                        -
                        (
                        
                            
                                S
                                O
                                C
                            
                            
                                o
                                b
                                j
                            
                        
                        +
                        
                            
                                S
                                O
                                C
                            
                            
                                l
                                o
                                w
                            
                        
                        )
                        /
                        2
                    
                    
                        (
                        
                            
                                S
                                O
                                C
                            
                            
                                o
                                b
                                j
                            
                        
                        -
                        
                            
                                S
                                O
                                C
                            
                            
                                l
                                o
                                w
                                )
                                /
                                2
                            
                        
                    
                
            
        (1)             
                
                    
                        s
                    
                    
                        e
                    
                
                =
                1
                -
                a
                *
                
                    
                        X
                    
                    
                        S
                        O
                        C
                    
                    
                        3
                    
                
                +
                b
                *
                
                    
                        X
                    
                    
                        S
                        O
                        C
                    
                    
                        4
                    
                
                 
            
        … calculating instantaneous total equivalent fuel consumption rate… converting all operating torque combinations of an engine, a BSG motor and a rear axle motor… solving the minimum value of the instantaneous total equivalent fuel consumption…” and “the instantaneous total equivalent fuel consumption rate is calculated as shown in formula (3)             
                
                    
                        m
                    
                    
                        f
                        u
                        e
                        
                            
                                l
                            
                            
                                t
                                o
                                t
                                a
                                l
                            
                        
                    
                
                
                    
                        t
                    
                
                =
                
                    
                        m
                    
                    
                        e
                        n
                        g
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        
                            
                                s
                            
                            
                                e
                            
                        
                        *
                        
                            
                                P
                            
                            
                                b
                                a
                                t
                                t
                            
                        
                        (
                        t
                        )
                    
                    
                        
                            
                                Q
                            
                            
                                h
                                v
                            
                        
                    
                
                =
                
                    
                        m
                    
                    
                        e
                        n
                        g
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        
                            
                                s
                            
                            
                                e
                            
                        
                        *
                        (
                        
                            
                                P
                            
                            
                                b
                                s
                                g
                            
                        
                        *
                        
                            
                                η
                            
                            
                                b
                                s
                                g
                            
                            
                                s
                                g
                                n
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                b
                                                s
                                                g
                                            
                                        
                                    
                                
                            
                        
                        +
                        
                            
                                P
                            
                            
                                m
                            
                        
                        +
                        
                            
                                η
                            
                            
                                b
                                m
                            
                            
                                s
                                g
                                n
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                Q
                            
                            
                                h
                                v
                            
                        
                    
                
            
        ” and “the operating torque range of the engine is             
                
                    
                        T
                    
                    
                        e
                    
                
                ∈
                [
                m
                a
                x
                
                    
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        r
                                    
                                
                                -
                                
                                    
                                        T
                                    
                                    
                                        m
                                         
                                        m
                                        a
                                        x
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        r
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        1
                                    
                                
                            
                            
                                
                                    
                                        i
                                    
                                    
                                        f
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        0
                                    
                                
                            
                        
                        -
                        
                            
                                T
                            
                            
                                b
                                s
                                g
                                 
                                m
                                a
                                x
                            
                        
                        *
                        
                            
                                i
                            
                            
                                b
                            
                        
                        ,
                        
                            
                                T
                            
                            
                                e
                                 
                                m
                                i
                                n
                            
                        
                    
                
                ,
                m
                i
                n
                
                    
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        r
                                    
                                
                            
                            
                                
                                    
                                        i
                                    
                                    
                                        f
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        0
                                    
                                
                            
                        
                        +
                        
                            
                                T
                            
                            
                                b
                                s
                                g
                                 
                                m
                                a
                                x
                            
                        
                        *
                        
                            
                                i
                            
                            
                                b
                            
                        
                        ,
                        
                            
                                T
                            
                            
                                e
                                 
                                m
                                a
                                x
                            
                        
                    
                
                ]
            
         the operating torque range of the rear axle motor is:             
                
                    
                        T
                    
                    
                        m
                    
                
                ∈
                [
                m
                a
                x
                
                    
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        r
                                        _
                                        m
                                        o
                                        t
                                        o
                                        r
                                    
                                
                                -
                                
                                    
                                        T
                                    
                                    
                                        b
                                        s
                                        g
                                         
                                        m
                                        a
                                        x
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        b
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        f
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        0
                                    
                                
                            
                            
                                
                                    
                                        i
                                    
                                    
                                        r
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        1
                                    
                                
                            
                        
                        ,
                        0
                    
                
                ,
                m
                i
                n
                
                    
                        
                            
                                
                                    
                                        T
                                    
                                    
                                        r
                                        _
                                        m
                                        o
                                        t
                                        o
                                        r
                                    
                                
                                +
                                
                                    
                                        T
                                    
                                    
                                        b
                                        s
                                        g
                                         
                                        m
                                        a
                                        x
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        b
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        f
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        0
                                    
                                
                            
                            
                                
                                    
                                        i
                                    
                                    
                                        r
                                    
                                
                                *
                                
                                    
                                        i
                                    
                                    
                                        1
                                    
                                
                            
                        
                        ,
                        
                            
                                T
                            
                            
                                m
                                 
                                m
                                a
                                x
                            
                        
                    
                
                ]
            
        the operating torque range of the BSG motor is:              
                -
                
                    
                        T
                    
                    
                        b
                        s
                        g
                         
                        m
                        a
                        x
                    
                
                ≤
                
                    
                        
                            
                                T
                            
                            
                                r
                            
                        
                        -
                        
                            
                                T
                            
                            
                                m
                            
                        
                        *
                        
                            
                                i
                            
                            
                                r
                            
                        
                        *
                        
                            
                                i
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                i
                            
                            
                                f
                            
                        
                        *
                        
                            
                                i
                            
                            
                                0
                            
                        
                        *
                        
                            
                                i
                            
                            
                                b
                            
                        
                    
                
                -
                
                    
                        
                            
                                T
                            
                            
                                e
                            
                        
                    
                    
                        
                            
                                i
                            
                            
                                b
                            
                        
                    
                
                ≤
                
                    
                        T
                    
                    
                        b
                        s
                        g
                         
                        m
                        a
                        x
                    
                
            
        ” and “the solution of the minimum value of the minimum instantaneous total equivalent fuel consumption rate             
                m
                i
                n
                
                    
                        
                            
                                m
                            
                            
                                f
                                u
                                e
                                
                                    
                                        l
                                    
                                    
                                        t
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                        
                            
                                t
                            
                        
                    
                
            
        in step 4 is as shown in formula (4):             
                m
                i
                n
                
                    
                        
                            
                                m
                            
                            
                                f
                                u
                                e
                                
                                    
                                        l
                                    
                                    
                                        t
                                        o
                                        t
                                        a
                                        l
                                    
                                
                            
                        
                        
                            
                                t
                            
                        
                    
                
                =
                m
                i
                n
                (
                
                    
                        m
                    
                    
                        e
                        n
                        g
                    
                
                
                    
                        t
                    
                
                +
                
                    
                        
                            
                                s
                            
                            
                                e
                            
                        
                        *
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        b
                                        s
                                        g
                                    
                                
                                *
                                
                                    
                                        η
                                    
                                    
                                        b
                                        s
                                        g
                                    
                                    
                                        s
                                        g
                                        n
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        b
                                                        s
                                                        g
                                                    
                                                
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        P
                                    
                                    
                                        m
                                    
                                
                                *
                                
                                    
                                        η
                                    
                                    
                                        m
                                    
                                    
                                        s
                                        g
                                        n
                                        
                                            
                                                
                                                    
                                                        P
                                                    
                                                    
                                                        m
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                Q
                            
                            
                                h
                                v
                            
                        
                    
                
                )
            
        ” which calculates an optimal range for a battery, belt driven generator, and engine using mathematical relationships. 
Step 1: This claim is directed to a method of equivalent consumption minimization strategy for a hybrid vehicle.

The limitations of taking a torque of each power source based on a calculated fuel consumption rate as the optimal operating torque without controlling the vehicle based on this information is a process that, under its broadest reasonable interpretation, covers performance of mathematic relationships without any inventive concepts. That is, other than reciting “the residual electric quantity of a power battery” or “an engine, a BSG motor and a rear axle motor” or “a driving wheel” or “the two-speed transmission… the main reducer II… the DCT transmission… the main reducer I…” nothing in the claim element precludes the step from relating to a purely mathematical concept with physical elements that relate to variables in the claimed formulas. For example, the “power battery” relates to equations 1 and 2, the “engine, BSG motor, and rear axle motor” relate to equations 3-4, the “driving wheel” relates to equations 3-4, the “the two-speed transmission… the main reducer II… the DCT transmission… the main reducer I…” relate to equations concerning the operating torque range of the respective power source. If a claim limitation, under its broadest reasonable interpretation, covers and abstract idea of using mathematical equations for determining the equivalent fuel consumption rate for a hybrid vehicle, then it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
Step 2A, Prong Two:
This judicial exception is not integrated into a practical application because the claims recite additional elements: “taking the operating torque of each power source corresponding to the minimum instantaneous total equivalent fuel consumption rate as the PHEV optimal operating torque for distribution to the engine, the BSG motor, and the rear axle motor.” The 
	Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the gathering of operating torque for each power source is anything other than a generic, off-the-shelf computer component in the form of various modules as described in the specification page 8 lines 15-28. As such, the claims are ineligible. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A-ECMS: An adaptive Algorithm for Hybrid Electric Vehicle Energy Management discloses an adaptive optimization method for an HEV with higher fuel economy
Optimal Energy Management Strategy of a Plug-in Hybrid Electric Vehicle Based on a Particle Swarm Optimization Algorithm discloses optimization algorithms for PHEV vehicles based on MATLAB/Simulink® software 
Minimum Energy Management Strategy of Equivalent Fuel Consumption of Hybrid Electric Vehicle Based on Improved Global Optimization Equivalent Factor discloses ECMS strategies based on a SOC of the battery, and a target value
US 6646419 B1 discloses a method for determining the charge of a battery based on a mode of operation 
US 20120208672 A1 discloses a means for controlling power output for a hybrid vehicle
US 20110017534 A1 discloses a means for specific fuel consumption based on shifting data 
US 2018/0281620 A1 discloses a means for determining a change point for shifting a power source in a hybrid vehicle 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664